 In the Matter ofREPUBLICSTEEL CORPORATION,EMPLOYERandBROTHERHOODOF LoooMOTIvl: FIREMEN ANDENGINEERS,PETITIONERCase No. 3-RC-186.Decided June 23,194.9DECISIONAND-ORDERUpon a petition duly filed, a hearing was held before David F. Doyle,hearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner, and United Steel Workers, CIO, hereinaftercalled the Intervenor, are labor organizations claiming to' representemployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2, (6) and (7) of the Act for the followingreasons:A. The contract-bar issueThe Intervenor contends that a 2-year contract between the Em-ployer and Intervenor, executed April 30, 1947, and supplemented inJuly 1948, is a bar to the present proceeding; and that the instantpetition, dated November 16, 1948, was not timely filed with respectthereto.It is clear that the supplemental agreement went beyond thescope of the modification provision contained in the 1947 contract,as the termination date was extended 1 year (to April 30, 1950). Thus,this case would appear to fall within the premature extension ruleunder which we have held that executing an agreement extending thecontract term during the term of an existing contract renders thecontract ineffectual as a bar.'However, going so far as to- hold a1SeeMatter of GeneralElectracCompany,82 N L R. B 722 ,Matter ofRobertshaw-Fulton ControlsCompany, 77 N. LR B. 316,Matterof Don Juan,Inc.,71N. L. R. B. 734.84 N. L. R. B., No. 60.483 484DECISIONS OF NATIONALLABOR RELATIONS BOARDprematurely extended contract to beimmediatelynugatory tends toupset the industrial stability brought about by established bargainingrelationships.This is the result of immediately processing a rivalpetition, if filed after negotiation of an extension agreement, notwith-standing the fact that theoriginalcontract term would not, absent anextension, have expired for many months.Yet in several recent casessuch reasonable collective bargaining arrangements have been dis-turbed, sometimes in the middle of, the original contract period, be-cause of the Board's expansion of the premature extension doctrineto situations of this character.2We have concluded that the premature extension doctrine was toobroadly applied in these recent decisions, and that its future applica-tion should, in the interest of industrial stability, be limited to itsoriginal purposes.The premature extension of a collective bargain-ing agreement, while it may not lengthen the period of contract bar,should not in and of itself render the extended agreement ineffectualas a bar during the period that the original contract would have re-mained in effect had it not been so extended.3However, as we find that the unit requested by the Petitioner is in-appropriate and dismiss the petition on that ground, it is unnecessaryto rule specifically on the contract-bar issue herein.B. The alleged appropriate unitThe Petitioner seeks a unit limited to all standard gauge locomotiveengineers and firemen at the Employer's Buffalo, New York, plant.The Intervenor contends that the unit is inappropriate because (1)it excludes the narrow gauge locomotive engineers and firemen, and(2) the work of both narrow gauge and standard gauge railroadlocomotive engineers constitutes an integral part of the manufactureof steel and iron.The Intervenor further maintains that the historyof collective bargaining at the plant supports both contentions.TheEmployer takes a neutral position.Standard Gauge Engineers and Narrow Gauge EngineersThe Employer operates its own locomotives over approximately 18miles of standard gauge railroad tracks within the plant area.Thesetracks connect with trunk line railroads and are used to transport boththe finished products and the supplies and materials used in the steel-making process.These raw materials and supplies are shipped to the2SeeMatterof American Can Company,82 N. L.R. B. 257;Matter of Radio Corpo-ration of America,RCA VictorDivision,Lancaster Plant,81 N.L. R B. 643.x Insofar as inconsistent with this holding, the recentAmerican CanandRadio Corpo-ration of Americacases cited in footnote 2, are hereby overruled. REPUBLIC STEEL CORPORATION485plant via a number of trunk line railways as well as via the GreatLakes.The standard gauge tracks are located principally outside thebuildings of the plant, but in some instances these tracks go intothe plant buildings and are parallel with narrow gauge tracks.Thestandard gauge engines never leave the limits of the plant.However,when making coke hauls, they cross a trunk line railroad which comesinto the plant area.This crossing procedure is governed by a standardsignal indication.The narrow gauge locomotives operate on narrow gauge tracks lo-cated principally within the buildings of the plant.The primaryfunction of the narrow gauge railroad engineers and firemen is totransport the various ingredients used in the steel making process tothe open hearth furnaces and to perform other transporting duties inci-dental to the manufacture of steel.There are approximately 23 standard gauge locomotive engineersand 18 narrow gauge locomotive engineers.Narrow gauge locomo-tives weigh about 37 tons while the standard gauge weigh from 85 to100 tons.Both are Diesel type engines.Both the narrow gauge and the standard gauge engineers are underthe supervision of the superintendent of maintenance.This superin-tendent possesses the ultimate authority in matters of discharge,grievances, etc., as to both classes of engineers.Operating instructionsare given to standard gauge engineers by the roundhouse foremen andto the narrow gauge engineers by the supervisors in the open hearthdepartment.Both classes of engineers are required to obtain a license which isissued by the city of Buffalo after satisfactory completion of an ex-amination.These licenses are of three grades, any one of whichpermits the holder to operate either the standard gauge or narrowgauge locomotives. It clearly appears from the evidence that thereiti no distinction between the two classes of engineers on the basis oflicenses.For purposes of promotion and lay-off, the narrow gauge and stand-ard gauge engineers are on a separate seniority list.There appearsto be little interchange among them.Pursuant to a War Labor Board directive in 1944 a study of wageinequities was begun with respect to the Employer's employees.Whenthe locomotive engineers and firemen, both narrow and standard gauge,came into the over-all plant-wide unit, they were treated the sameas all other workers in the plant in the matter of wage adjustments.The job evaluation study was finished in 1947, resulting in both classesof locomotive engineers being placed into Class No. 13 of the wageschedule.Other employees also fall into this classification.Retro- 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDactive pay to December 23, 1943, was also given.At present, theseemployees receive $1.72 per hour.Provision was also made for thenarrow gauge engineers to make an additional amount beyond thatguaranteed by Class No. 13 based on a tonnage rate.However, as tothis point, the Employer testified that "during the past 90 days therehas been no tonnage paid on the jobs in that guaranteed hourly ratesince it was greater than tonnage."Other testimony indicates thatno tonnage has been paid since completion of the wage inequityprogram.History of Collective BargainingOn September 15, 1941, the Steel Workers Organizing Committee(predecessor to the Intervenor) was certified as the bargaining agentfor all production and maintenance employees of the Employer, in-cluding those employees at the Buffalo, New York, plant.4The Em-ployer and the Intervenor agreed that if any group of employeesnot then a part of the unit were to evince a desire to be representedby the Steel Workers, and if Board certification were made to thateffect, then those employees would become part of the industrial unit.At that time there were two fringe groups, one composed of the loco-motive engineers, firemen, hostlers, and hostlers' helpers, and anothercomposed of conductors, switchmen, and switchmen helpers.On November 1, 1941, the Petitioner filed a petition with the Boardseeking a separate unit of the locomotive engineers, firemen, hostlers,and hostlers' helpers.At the same time, the Switchmen's Union ofNorth America filed a petition for the conductors, switchmen andtheir helpers as a separate unit.Pursuant to the results of Board-directed elections thereafter held in these two groups of employees, thePetitioner was certified as the bargaining agent of the locomotive engi-neers, firemen, hostlers, and hostlers' helpers.5This included all suchemployees inbothnarrow and standard gauge operations.The SteelWorkers was certified as the bargaining agent of the conductors,switchmen and their helpers. Following this the engineers and firemenwere bargained for by the Petitioner as a separate appropriate unit.In 1944, following a second Board-directed election among the loco-motive engineers, firemen, hostlers, and hostlers' helpers which thePetitioner won, it was again certified as the bargaining agent for allthose employees, both narrow and standard gauge.6In 1947, pursuant to a petition filed by the Intervenor, a thirdelection was held among the same employees.The Intervenor won4Matter of Republic Steel Corporation,35 N. L R B 653-'"-Matter of-Republic Steet.Corporatson;41 NL R. B - 4060Matter of Republic Steel Corpoi ation,55 N L. R. B 126 REPUBLIC STEEL CORPORATION487the election and was thereafter certified as their bargaining agent.'They thus became part of the plant-wide unit then being bargainedfor by the Intervenor and were covered by the contract executed inApril,047.There is nothing in this history of collective bargaining to showthat there was ever any dispute as to the appropriateness of groupingthe standard and narrow gauge employees together for the purposesof collective bargaining.On the contrary, the above-cited decisionsof the Board indicate that such unit was deemed appropriate as beinginclusive of an entire craft group.The Petitioner maintains in its brief that "prior failures to distin-guish between two classes of engineers have no important bearing"and that such argument "places a premium upon the virtue of con-sistency" which "beclouds the issue."ConclusionThe collective bargaining history at the Employer's Buffalo, NewYork, plant shows that pursuant to the Board certifications, thestandard and narrow gauge engineers and firemen have been bargainedfor both as a separate appropriate unit represented by the Petitionerand as part of the production and maintenance unit represented by theIntervenor.As already noted, the narrow gauge employees havenever been separated from the standard gauge employees for purposesof collective bargaining."We have recently indicated that justification exists for disturbingestablished bargaining relationships only when an alleged craft grouppossesses mechanical skills and qualifications distinguisl ling them fromother workers, and showing the need for separate representation betterto protect their special interests .97Matter of Republic Steel Corporation,Case No.3-R-1474,decided March 17, 1947.8Petitioner relies onIn,MatterofTheNew Jersey Zinc Company(of Pa),56 N. L R B264, where a somewhat similar factual situation existed In that case the Petitioner soughtall locomotive engineers, firemen,and hostlers engaged in the standard gauge railroadoperations of the EmployerThe Employer contended that the appropriate unit shouldbe plant-wide or that the units requested should include employees operating narrow gaugeequipment and locomotive i i tinesThere were some 35 miles of standardgauge and about2 miles of narrow gauge .Narrow gauge operations were limited to removal ofclinkersfrom the Westplant furnacesThe Boardheld thestandard gauge employees "con-stitute a separate group whose functions are clearly distinguishable from those performedby the locomotive crane and narrow gauge operators.Moreover,standard gauge employees,because of the greater skill required are paid at a higher rate than both locomotive craneand narrow gauge employees...In that case,however, the Board pointed out that"In determining the appropriateness of the units,requested herein we also take into consid-eration the fact that no other labor organization is seeking at the present time to repre-sent the employees concerned in the more comprehensive alternative units preferred bythe Company."9Matter ofGulf Oil Corporation,79 N. L. It. B 1274. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrom the facts as presented in the record, we are convincedthat thePetitioner seeks to carve out, not the members of a craft unit, butmerely a small segment-those working on standard gauge equip-ment 10We find no justification in the record for severing this groupof employees from the more comprehensive unit presently established."Accordingly,we find that the proposed unit is inappropriate,and shalltherefore dismiss the petition herein.12ORDERIT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.10 Cf.Matter of Permanente Metal Corporation,82 N L. R B. 69211 Both parties rely onMatter of National Tube Company,76 N. L.R B. 1199, to supporttheir unit contentions.After a ruling on the nature of the obligation imposed by Section9 (b) (2) of the Act, as amended,the Board in that decision held that the work of brick-layers who reline and repair the open hearth furnaces in the steel plant is so integratedwith all other steel production employees that it would be inappropriate to designate theirgroup as a separate unit.As we find that the unit sought by the Petitioner consists ofonly part of the membership of a craft group, it is unnecessary to consider the effect oftheNational Tubecase upon the present proceeding.12Board Members Houston and Reynolds dissentfrom the findings as to the appropriateunit in this case.They would find that the duties,functions,and interests of the standardgauge engineers and firemen are sufficiently distinguishable from those of their narrowgauge counterparts and of the other employees in the production and maintenance unit towarrant establishing them as a separate appropriate unit if they so desire.